Citation Nr: 0610032	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  05-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for the regular aid and attendance of another person or 
by reason of being permanently housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 until March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to special monthly compensation based on aid and 
attendance or by reason of being permanently housebound.    


REMAND

The veteran's service connected disabilities consist of 
disabilities involving the lumbar spine, thoracic spine and 
cervical spine, rated at 40 percent, 20 percent and 20 
percent respectively.  His combined rating is 60 percent and 
he has been awarded a total disability rating based on 
individual unemployability.  The veteran claims that his 
physical impairment is so severe as to require aid and 
attendance to protect himself from the hazards of his daily 
environment.  See 38 C.F.R. § 3.352(a) (2005).  In May 2003, 
the veteran submitted a private medical Aid and Attendance 
Examination report that checked yes in response to whether 
the veteran required the aid and attendance of another person 
to protect him from the hazards of daily living due to 
diagnosed disabilities.  However, this examination report 
indicated that the veteran was able to feed himself 
unassisted and attend to the wants of nature unassisted.  In 
January 2005, the veteran underwent a VA Aid and Attendance 
Examination without benefit of review of the claims folder.  
The examination failed to address the impact of the veteran's 
disabilities on his ability to perform daily functions, to 
include whether the physical and/or mental nature of his 
disabilities render him unable to protect himself from the 
hazards or dangers incident to his daily environment and/or 
whether the veteran is substantially confined to his dwelling 
and the immediate premises as a result of these disabilities.  
Moreover, the disability picture in this case in complicated 
by the presence of relatively significant disability 
including stroke residuals that obviously would have an 
effect on the veteran's ability to care for himself.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC  for the following 
actions:

1.  The RO should schedule the veteran for a 
special neurologic VA examination in order to 
determine the severity of his service connected 
spinal disorders and their effect on his ability to 
function.  All necessary special studies or tests 
are to be accomplished.  The examiner should 
express an opinion as to whether the veteran 
requires the aid and attendance of another person 
to protect himself from the hazards of daily living 
due to the service connected disabilities only.  
Care should be taken to distinguish disability 
attributable to nonservice connected from that 
disability attributable to service connected 
disability.  If the residual disability cannot be 
distinguished from the service connected disability 
that fact should be noted for the record.  The 
claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.

2.  Following completion of the foregoing, 
readjudicate the claim on appeal.  If any benefit 
sought on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC) and 
allowed an appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


